Title: To George Washington from Major General Israel Putnam, 16 July 1779
From: Putnam, Israel
To: Washington, George


        
          Dr sir
          Clove [N.Y.] July 16th 79
        
        I am this moment honord with your Excellencys Letter, announcing the agreeable & happy news of Genl Waynes Success, on which I most heartily congratulate you.
        Your Excellencys Letter of yesterday did not reach me till 7 oClock this morning and as the Horses are at a considerable distance I do not think it will be prudent to delay the March of the Troops till they arrive—I shall accordingly order them off without delay.
        In the mean time I wish to be inform’d as soon as possible, with which division I shall march myself, as no mention is made of it in yr Letter. I have the Honor to be Your Excellencys Most Obed. Sert
        
          Israel Putnam
        
      